Name: 2014/953/EU: Council Decision of 4 December 2014 on the signing, on behalf of the European Union, and provisional application of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020 Ã¢  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy;  research and intellectual property;  international affairs;  EU institutions and European civil service;  electrical and nuclear industries
 Date Published: 2014-12-30

 30.12.2014 EN Official Journal of the European Union L 370/1 COUNCIL DECISION of 4 December 2014 on the signing, on behalf of the European Union, and provisional application of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy (2014/953/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 15 November 2013, the Council authorised the Commission to open negotiations, on behalf of the Union and the European Atomic Energy Community, with the Swiss Confederation, with a view to concluding a comprehensive agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and the Research and Training Programme of the European Atomic Energy Community (2014-2018) complementing the Horizon 2020; and regulating Switzerland's participation in the ITER project in the years 2014-2020. (2) Those negotiations have been successfully completed and the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy (the Agreement) should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion. (3) The conclusion of the Agreement is subject to a separate procedure as regards matters falling within the scope of the Treaty establishing the European Atomic Energy Community. (4) In order to be able to treat Swiss legal entities like entities from an Associated Country in actions under Horizon 2020 which have a deadline in the last quarter of 2014, in particular calls under the specific objective Spreading excellence and widening participation, the Agreement should be applied on a provisional basis with effect from 15 September 2014, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Agreement shall be applied on a provisional basis as from 15 September 2014, in accordance with Article 15 of the Agreement, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 December 2014. For the Council The President S. GOZI